Citation Nr: 1045797	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to March 2008.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, a Board videoconference hearing was held before 
the undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran is claiming service connection for disabilities of 
the left hip and low back, and for asthma.  She contends that 
these disabilities are related to in-service injuries, or had 
service onset, and that the symptoms have been continuous since 
service separation.  

In this case, an additional VA examination is appropriate to 
evaluate the current findings of respiratory, back and hip 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
indicated that VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon 
observed that the third prong, which requires that the evidence 
of record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

In this case, there is some evidence establishing that an event, 
injury, or disease occurred in service.  Review of the service 
treatment records (STRs) show that the Veteran was treated for 
complaints of low back pain, including chiropractic treatment, 
during service.  The STRs include assessments of lumbar strain 
and lumbago.  STRs also show treatment for left hip pain, 
including assessments of trochanteric bursitis, for which she was 
administered a steroid injection.  Pulmonary function testing in 
the STRs was consistent with obstructive lung disease, and during 
service in July 2007 the Veteran was assessed as having asthma.  
During service in February 2008, on examination for VA prior to 
release from active duty, neither asthma, a left hip disability, 
nor a low back disability was found.
  
There is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability.  During the Board personal 
hearing before the undersigned in March 2010, the Veteran gave 
credible testimony that she still has symptoms of disorders of 
the low back, left hip, and asthma.  In addition, the VAMC in 
Hampton treatment records reflect complaints of, and treatment 
for, low back pain and other musculoskeletal pain, and that the 
Veteran was prescribed medication (Albuterol) for a respiratory 
disorder consistent with asthma.  

There is also some indication of record that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service.  During the Board personal 
hearing before the undersigned in March 2010, the Veteran gave 
credible testimony that she continued to have symptoms of these 
disabilities after service, and stated that she had received 
additional treatment at the People's Clinic in Clarksville, 
Tennessee (People's Clinic), and at the VA Medical Center (VAMC) 
in Hampton, Virginia.  Following the hearing, some records from 
the VAMC Hampton were received.  These document show continued 
complaints of, and treatment for, low back pain and other 
musculoskeletal pain, and that the Veteran was prescribed 
medication (Albuterol) for a respiratory disorder consistent with 
treatment for asthma.  

The Board finds that there is otherwise insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
Although the Veteran was given a VA (fee basis) examination in 
February 2008, there is additional relevant evidence of symptoms 
and treatment since service separation that needs to be 
considered by an examiner that bears on the questions of current 
diagnosis and nexus to service. 

Records from the People's Clinic have not been associated with 
the claims file, although the Veteran did provide authorization 
and consent for the release of those records.  The Board finds 
that the records of the People's Clinic may be of significant 
probative value.  At the March 2010 Board hearing, the Veteran 
indicated that she was receiving ongoing treatment at the VAMC in 
Hampton, Virginia.  In light of the necessity of a remand in this 
case, any additional records from the VAMC Hampton should be 
obtained.  

Because of the likelihood that the additional private treatment 
records from the People's Clinic and VAMC Hampton treatment 
records may show a history of in-service injury, symptoms, or 
diagnosis, a history or complaints of post-service 
symptomatology, and a current diagnosis of disability, and that 
such history and findings are potentially relevant to a fully 
informed diagnosis or nexus opinion, the Board finds that further 
VA examination and medical opinions are needed to decide these 
claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the People's 
Clinic in Clarksville, Tennessee and the VAMC 
Hampton.  Copies, for association with the 
claims folder, of any and all records of 
treatment that the Veteran received at the VAMC 
since March 2010 should be obtained.  Copies of 
all treatment records at the People's Clinic 
should be obtained.  

2.  The RO/AMC should arrange for the Veteran to 
undergo a VA examination to ascertain the 
current nature and extent of her left hip and 
low back disorders.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that the left 
hip or low back disorders are related to 
service.  The examiner should specifically 
discuss the STR evidence showing that that the 
Veteran was treated for complaints of low back 
pain, including chiropractic treatment, during 
service, the in-service assessments of lumbar 
strain and lumbago, and treatment for left hip 
pain, assessed as trochanteric bursitis, and 
treated with steroid injection.

The relevant documents in the claims folder 
should be made available for review in 
connection with this examination.  The examiner 
should provide a rationale for all conclusions 
reached.  

3.  The RO/AMC should arrange for the Veteran to 
undergo a VA respiratory disorders 
examination to ascertain the current nature and 
etiology of any asthma or other diagnosed 
disability.  The examiner should be requested to 
render an opinion regarding whether it is at 
least as likely as not (probability 50 percent 
of more) that any asthma or other diagnosed 
disability is related to service.  The examiner 
should specifically discuss the STR evidence of 
pulmonary function testing consistent with 
obstructive lung disease, July 2007 assessment 
of asthma in service, reports of continuous 
post-service symptoms, and post-service 
treatment with Albuterol.   

The relevant documents in the claims folder 
should be made available for review in 
connection with this examination.  The examiner 
should provide a rationale for all conclusions 
reached.  

4.  Thereafter, the RO/AMC should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable, the Veteran and 
representative should be provided with a 
supplemental statement of the case (SSOC), and 
should be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 
(2010). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


